                                                                               Page 1 of 1

              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



KELVIN LEON JONES et al.,

                 Plaintiffs,
                                              CONSOLIDATED
v.                                            CASE NO. 4:19cv300-RH/MJF

RON DeSANTIS et al.,

                 Defendants.

_________________________________________/


                            ORDER ON VIDEO AND AUDIO
                            ACCESS TO TODAY’S HEARING


        Today’s hearing at 1:22 p.m. will be conducted by videoconference.

Instructions for the attorneys to access the videoconference are in the sealed notice,

ECF No. 324. Public monitoring of the hearing is available by audio through the

instructions in the public notice, ECF No. 325. Attorneys may report difficulty

logging in for the videoconference—we hope there are no difficulties—over the

public audio connection.

        SO ORDERED on April 8, 2020.

                                       s/Robert L. Hinkle
                                       United States District Judge

Case No. 4:19cv300-RH-MJF
